DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-21 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.


Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “An information processing apparatus comprising: a behavior planner configured to estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances, wherein the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object, wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object, wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object, and wherein the behavior planner is implemented via at least one processor.”
	The limitation of “a behavior planner configured to estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances” in the context of this claim encompasses the user estimating circumstances and planning behavior in relation to an autonomous mobile object.
	The limitation of “wherein the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed” in the context of this claim encompasses the user deciding on a behavior that is based on needs and estimated circumstances without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object” in the context of this claim encompasses the user deciding on a behavior that includes a visual expression performed before other subsequent operations without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object” in the context of this claim encompasses the user determining behavior based on a distance between a person and the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the behavior planner is implemented via at least one processor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “implemented via at least one processor” in the context of this claim encompasses the user performing the behavior operations on a generic computer.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the sets of needs opposed to each other include self-preservation needs and self-esteem needs.
	The limitation of the sets of needs opposed to each other include self-preservation needs and self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “the sets of needs opposed to each other include self-preservation needs and self-esteem needs” in the context of this claim encompasses the user deciding between needs regarding self-preservation needs and self-esteem needs without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to, based on the estimated circumstances, plan the behavior satisfying at least one of the self-preservation needs and the self-esteem needs.
	The limitation of plan the behavior satisfying at least one of the self-preservation needs and the self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “plan the behavior satisfying at least one of the self-preservation needs and the self-esteem needs” in the context of this claim encompasses the user determining a behavior that meets at least one of the self-preservation needs and the self-esteem needs without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to, in circumstances where no user is detected, plan the behavior prioritizing the self-preservation needs.
	The limitation of in circumstances where no user is detected, plan the behavior prioritizing the self-preservation needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “in circumstances where no user is detected, plan the behavior prioritizing the self-preservation needs” in the context of this claim encompasses the user determining the behavior to prioritize the self-preservation needs in the absence of another user without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites XXX.
	The limitation of XXXX, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “XXX” in the context of this claim encompasses the user XXX without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the self-preservation needs include needs relating to maintenance of a function of the autonomous mobile object, and the behavior planner is configured to plan the behavior prioritizing maintenance or recovery of the function of the autonomous mobile object.
	The limitation of the self-preservation needs include needs relating to maintenance of a function of the autonomous mobile object, and the behavior planner is configured to plan the behavior prioritizing maintenance or recovery of the function of the autonomous mobile object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “the self-preservation needs include needs relating to maintenance of a function of the autonomous mobile object, and the behavior planner is configured to plan the behavior prioritizing maintenance or recovery of the function of the autonomous mobile object” in the context of this claim encompasses the user planning the behavior prioritizing maintenance or recovery of the function of the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to, when the self-preservation needs are under a threshold, plan the behavior prioritizing the self-esteem needs.
	The limitation of the behavior planner is configured to, when the self-preservation needs are under a threshold, plan the behavior prioritizing the self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “the behavior planner is configured to, when the self-preservation needs are under a threshold, plan the behavior prioritizing the self-esteem needs” in the context of this claim encompasses the user prioritizing self-esteem needs over self-preservation needs without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the autonomous mobile object includes a structure corresponding to at least eyeballs and a head part, and the estimated circumstances include an estimation of whether the user is present, and when the user is estimated to be present, the behavior planner is configured to plan the behavior of turning a gaze of the eyeballs toward the user and then turning the head part toward the user.
	The limitation of a structure corresponding to at least eyeballs and a head part, and the estimated circumstances include an estimation of whether the user is present, and when the user is estimated to be present, the behavior planner is configured to plan the behavior of turning a gaze of the eyeballs toward the user and then turning the head part toward the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “when the user is estimated to be present, the behavior planner is configured to plan the behavior of turning a gaze of the eyeballs toward the user and then turning the head part toward the user” in the context of this claim encompasses the user planning a behavior to turn a gaze followed by a head turn towards a user without actually carrying out the behavior by controlling the autonomous mobile object to operate the eyeballs and head part.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the autonomous mobile object further includes a structure corresponding to a torso part, and the behavior planner is configured to plan the behavior of turning the torso part toward the user after turning the head part toward the user.
	The limitation of a structure corresponding to a torso part, and the behavior planner is configured to plan the behavior of turning the torso part toward the user after turning the head part toward the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “plan the behavior of turning the torso part toward the user after turning the head part toward the user” in the context of this claim encompasses the user planning a behavior of turning the torso after turning the head towards a user without actually carrying out the behavior by controlling the autonomous mobile object to operate the head and torso parts.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to plan the behavior based on the distance between the autonomous mobile object and the user.
	The limitation of the behavior planner is configured to plan the behavior based on the distance between the autonomous mobile object and the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “plan the behavior based on the distance between the autonomous mobile object and the user” in the context of this claim encompasses the user planning a behavior based on the distance between a user and the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites XXX.
	The limitation of wherein the behavior planner is configured to plan the behavior based on strength of a demand of the user for the autonomous mobile object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “plan the behavior based on strength of a demand of the user for the autonomous mobile object” in the context of this claim encompasses the user planning a behavior based on the strength of a user demand without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to plan the behavior based on a control mode of the autonomous mobile object.
	The limitation of the behavior planner is configured to plan the behavior based on a control mode of the autonomous mobile object, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “plan the behavior based on a control mode of the autonomous mobile object” in the context of this claim encompasses the user planning a behavior based on a control mode without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the autonomous mobile object includes a structure corresponding to a mouth, and the behavior planner is configured to, when the control mode of the autonomous mobile object is a silent mode, plan the behavior such that the structure corresponding to the mouth does not open.
	The limitation of the autonomous mobile object includes a structure corresponding to a mouth, and the behavior planner is configured to, when the control mode of the autonomous mobile object is a silent mode, plan the behavior such that the structure corresponding to the mouth does not open, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “when the control mode of the autonomous mobile object is a silent mode, plan the behavior such that the structure corresponding to the mouth does not open” in the context of this claim encompasses the user planning the behavior to not open the mouth structure without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to, based on changes in illuminance, plan the behavior satisfying at least one of self-preservation needs and self-esteem needs.
	The limitation of the behavior planner is configured to, based on changes in illuminance, plan the behavior satisfying at least one of self-preservation needs and self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “based on changes in illuminance, plan the behavior satisfying at least one of self-preservation needs and self-esteem needs” in the context of this claim encompasses the user planning behavior based in lighting changes to satisfy least one of self-preservation needs and self-esteem needs without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the behavior planner is configured to, based on a surrounding environment or a condition of the user, determine a priority relating to the self-preservation needs or the self-esteem needs.
	The limitation of the behavior planner is configured to, based on a surrounding environment or a condition of the user, determine a priority relating to the self-preservation needs or the self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “based on a surrounding environment or a condition of the user, determine a priority relating to the self-preservation needs or the self-esteem needs” in the context of this claim encompasses the user planning behavior that determines a priority relating to the self-preservation needs or the self-esteem needs based on the environment or user condition without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the behavior planner is configured to, when it is detected that the user houses the autonomous mobile object, plan the behavior satisfying both self-preservation needs and self-esteem needs.
	The limitation of the behavior planner is configured to, when it is detected that the user houses the autonomous mobile object, plan the behavior satisfying both self-preservation needs and self-esteem needs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “when it is detected that the user houses the autonomous mobile object, plan the behavior satisfying both self-preservation needs and self-esteem needs” in the context of this claim encompasses the user planning behavior satisfying both self-preservation needs and self-esteem needs when housing the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected based on its dependency to rejected Claim 1. Claim 17 claims “an operation controller configured to control operations of the autonomous mobile object based on the behavior planned by the behavior planner” that would amount to significantly more than the judicial exception.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites two independent display devices corresponding to eyeballs.
	The limitation of two independent display devices corresponding to eyeballs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “two independent display devices corresponding to eyeballs” in the context of this claim encompasses the user planning behavior of the display devices without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “by a processor, estimating circumstances in relation to an autonomous mobile object; and by the processor, planning a behavior of the autonomous mobile object based on the estimated circumstances, wherein the planning includes, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determining the behavior to be executed by the autonomous mobile object, wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object, and wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object.”
	The limitation of “a behavior planner configured to estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances” in the context of this claim encompasses the user estimating circumstances and planning behavior in relation to an autonomous mobile object.
	The limitation of “wherein the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed” in the context of this claim encompasses the user deciding on a behavior that is based on needs and estimated circumstances without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object” in the context of this claim encompasses the user deciding on a behavior that includes a visual expression performed before other subsequent operations without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object” in the context of this claim encompasses the user determining behavior based on a distance between a person and the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the behavior planner is implemented via at least one processor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “implemented via at least one processor” in the context of this claim encompasses the user performing the behavior operations on a generic computer.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: causing the computer to function as an information processing apparatus comprising a behavior planner configured to plan a behavior of an autonomous mobile object; estimating circumstances in relation to the autonomous mobile object; and planning the behavior of an autonomous mobile object based on the estimated circumstances, wherein the planning includes, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determining the behavior to be executed by the autonomous mobile object, wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object, and wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object.”
	The limitation of “a behavior planner configured to estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances” in the context of this claim encompasses the user estimating circumstances and planning behavior in relation to an autonomous mobile object.
	The limitation of “wherein the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed” in the context of this claim encompasses the user deciding on a behavior that is based on needs and estimated circumstances without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object” in the context of this claim encompasses the user deciding on a behavior that includes a visual expression performed before other subsequent operations without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “an amount and a type of the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object” in the context of this claim encompasses the user determining behavior based on a distance between a person and the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	The limitation of “wherein the behavior planner is implemented via at least one processor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “implemented via at least one processor” in the context of this claim encompasses the user performing the behavior operations on a generic computer.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the subsequent operations related to the other parts of the autonomous mobile object are reduced based on the distance between the user and the autonomous mobile object being increased.
	The limitation of the subsequent operations related to the other parts of the autonomous mobile object are reduced based on the distance between the user and the autonomous mobile object being increased, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “behavior planner” language, “the subsequent operations related to the other parts of the autonomous mobile object are reduced based on the distance between the user and the autonomous mobile object being increased” in the context of this claim encompasses the user planning reduced behavior based on an increasing distance between the user and the autonomous mobile object without actually carrying out the behavior by controlling the autonomous mobile object.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the behavior planning. The processor in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining behavior based on a distance between a person and an autonomous mobile object) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to behavior planning amounts to no more than mere instructions to apply the exception using a generic computer component without actually carrying out the behavior by controlling the autonomous mobile object by controlling a driver unit and output unit using an operation controller as described in the published specification paras 120-122 . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curran et al., US Patent Num. US 4775352 A relates to claim 13 regarding robotic animated features.
Le Borgne et al., US Patent Pub. US 20170100842 A1 relates to Claims 1 and 19-20 regarding a method of handling humanoid robot interaction with humans, including looking, eye structures, and stimulus processing.
Noma et al., Japanese Patent JP2003305677A relates to Claims 1-8, 10, 12, and 17-20 regarding a computer implemented information processing part with a behavior management unit selects behavior of an autonomous mobile robot based on an estimation of circumstances, such as recognition of a voice command, presence or absence of surrounding conditions, time of day, or date of the year.
Veltrop et al., US Patent Pub. US 20170120446 A1 relates to Claims 1-8, 10, 12, and 17-20 regarding determining behavior to be executed by an autonomous mobile robot based on estimated reactions, events, and conditions/circumstances and multiple needs that may conflict, such as interacting with a human when the robot’s battery is in need of recharge.
Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-10 relates to Claims 1-8, 10, 12, and 17-20 regarding robotic behavior that includes a visual expression of gazing and blinking before turning the head of the robot towards a human.
Ziegler et al., US Patent Pub. US 20110172822 A1 relates to Claims 1-8, 10, 12, and 17-20 regarding a mobile robot for interacting with a human with subsequent actions of the movement system are determined based on the distance range between a user and the robot, where the actions may include a number of interactions with the human.
Plociennik et al, US Patent Pub. US 20110295399 A1 relates to Claims 1-8, 10, 12, and 17-20 regarding a human-robot interaction system with a controller that determines types of operation and operating modes based on the different time and/or physical positions of the human and robot as interaction partners in a working area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119